DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more stator vanes disposed between the water flow intake and the impeller in claims 5 and 14 and the speed reducing box in claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 5, and 10-11 are objected to because of the following informalities:  
In claim 1, line 1, and claim 12, line 1, “a activity” should read --an activity--;
In claim 2, line 4, and claim 21, line 5 “; the” should read --;--;
In claim 5, line 2, claim 6, line 2, claim 14, line 2, and claim 15, line 2, “stater veins” should read --stator vanes--;
In claim 10, line 2, and claim 19, line 2, “flange may be” should read --flange is-- if this language is intending to positively recite the flange is coupled with the shaft and the plurality of impeller blades;
In claim 11, line 1, and claim 20, line 1, “wherein in” should read --wherein--;
In claim 11, line 2, and claim 20, line 2, “it” should read -- water--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 4665572).
Regarding claim 1, Davidson discloses an axial flow pump for an activity pool, the axial flow pump comprising: 
a water reservoir (13); 
a pump body (12) disposed within the water reservoir, the pump body comprising: 
a shaft seal (seal below 31); 
a water flow intake (14); and 
a water flow output (15); 
an impeller (41) disposed within the pump body between the water flow intake and the water flow output (41 is disposed between 14 and 15); 
an electric motor (19) disposed external to the pump body and external to the water reservoir (19 is disposed external to 12 and external to 13); and 
a shaft (30) that is coupled with the electric motor (via 33-34), extends into the pump body through the shaft seal (30 extends through the seal below 31), and is coupled with the impeller such that the electric motor rotates the impeller causing water to flow into the pump body through the water flow intake and forcing the water to exit the pump body through the water flow output (flow lines, 65).
Regarding claim 2, Davidson discloses the water reservoir comprises a water fill level (16) indicating the level where water fills the water reservoir; 
wherein the electric motor is disposed above the water fill level (19 is above 16); 
wherein the pump body is disposed below the water fill level (12 is below 16).
Regarding claim 3, Davidson discloses the water reservoir is at least partially filled with water (water below 16) and wherein the electric motor is not disposed within the water and the pump body is disposed within the water (19 is not disposed within 13 and 12 is disposed within 13).
Regarding claim 4, Davidson discloses one or more shaft supports (31) disposed within the pump body and coupled with the shaft to allow the shaft to rotate and remain aligned between the electric motor and the impeller c(ol. 3, ll. 34-36).
Regarding claim 6, Davidson discloses one or more stator vanes (44) disposed between the impeller and the water flow output (44 is between 41 and 15).
Regarding claim 9, Davidson discloses a speed reducing box (11) coupled with the motor and the shaft, the speed reducing box reduces the rotational speed of the shaft and the impeller with respect to the rotational speed provided by the motor (via 33-34).
Regarding claim 10, Davidson discloses the impeller comprises an impeller flange (42) and a plurality of impeller blades (blades of 41), the impeller flange may be coupled with the shaft and the plurality of impeller blades (42 is coupled with 30 and the blades of 41).
Regarding claim 11, Davidson discloses in the shaft is disposed perpendicular relative to the direction of the water flow as it exits the pump body via the water flow output (30 is perpendicular to the flow of water exiting 15).
Regarding claim 12, Davidson discloses an axial flow pump for an activity pool, the axial flow pump comprising:
a pump body (12) comprising: 
a shaft seal (seal below 31); 
a water flow intake (14); and 
a water flow output (15); 
an impeller (41) disposed within the pump body between the water flow intake and the water flow output (41 is disposed between 14 and 15); 
an electric motor (19) disposed external to the pump body (19 is disposed external to 12); and 
a shaft (30) that is coupled with the electric motor (via 33-34), extends into the pump body through the shaft seal (30 extends through the seal below 31); and is coupled with the impeller such that the electric motor rotates the impeller causing water to flow into the pump body through the water flow intake and forcing the water to exit the pump body through the water flow output (flow lines, 65).
Regarding claim 13, Davidson discloses one or more shaft supports (31) disposed within the pump body and coupled with the shaft to allow the shaft to rotate and remain aligned between the electric motor and the impeller (col. 3, ll. 34-36).
Regarding claim 15, Davidson discloses one or more stator vanes (44) disposed between the impeller and the water flow output (44 is disposed between 41 and 15).
Regarding claim 18, Davidson discloses a speed reducing box (11) coupled with the motor and the shaft, the speed reducing box reduces the rotational speed of the shaft and the impeller with respect to the rotational speed provided by the motor (via 33-34).
Regarding claim 19, Davidson discloses the impeller comprises an impeller flange (42) and a plurality of impeller blades (blades of 41), the impeller flange may be coupled with the shaft and the plurality of impeller blades (42 is coupled with 30 and the blades of 41).
Regarding claim 20, Davidson discloses wherein in the shaft is disposed perpendicular relative to the direction of the water flow as it exits the pump body via the water flow output (30 is perpendicular to the flow of water exiting 15).
Regarding claim 21, Davidson discloses a water reservoir (13); 
wherein the water reservoir comprises a water fill level (16) indicating the level where water fills the water reservoir; 
wherein the electric motor is disposed above the water fill level (19 is above 16); 
wherein the pump body is disposed below the water fill level (12 is below 16).
Regarding claim 22, Davidson discloses a water reservoir (13); wherein the water reservoir is at least partially filled with water (water below 16) and wherein the electric motor is not disposed within the water and the pump body is disposed within the water (19 is not disposed within 13 and 12 is disposed within 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20080016610) in view of Teratsuji (US 4979243).
Regarding claims 5 and 14, the Davidson discloses substantially all of the elements of the present invention as stated above in the rejection of claims 1 and 12.
However, Davidson does not disclose one or more stator vanes disposed between the water flow intake and the impeller as claimed.
Teratsuji discloses a circulating water pool wherein one or more stator vanes (11) disposed between the water flow intake and the impeller (11 is disposed between the intake from 3 and the impeller, 9).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davidson, to include one or more stator vanes disposed between the water flow intake and the impeller as claimed, as taught by Teratsuji, since it was known in the art to use guide vanes to change the direction of water flow (col. 1, ll. 38-41).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20080016610) in view of Gopalan (US 8348606).
Regarding claims 7 and 16, Davidson discloses substantially all of the elements of the present invention as stated above in the rejection of claims 1 and 12.
However, Davidson does not disclose the material choice of the impeller as claimed.
Gopalan discloses a washer pump wherein the impeller comprises one or more metals from the group consisting of brass, stainless, nickel, aluminum, and bronze (col. 1, ll. 60-65).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davidson, to include the impeller comprising one or more metals as claimed, as taught by Gopalan, since it was known in the art that impellers are usually made of plastic, steel, bronze, brass, or aluminum (col. 1, ll. 60-65).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20080016610) in view of Gaston (US 5487650).
Regarding claims 8 and 17, Davidson discloses substantially all of the elements of the present invention as stated above in the rejection of claims 1 and 12.
However, Davidson does not disclose the material choice of the impeller as claimed.
Gaston discloses an automotive fuel pump with helical impeller wherein the impeller comprises a non-metal composite material (col. 3, ll. 1-6). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Davidson, to include the impeller comprises a non-metal composite material as claimed, as taught by Gaston, since it was known in the art that using a non-metal composite material is economical (col. 3, ll. 1-6).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Kuo (US 20080016610) is directed to the state of the art as disclosing a water circulating apparatus and method for a swimming pool including a motor (31), turbine vane sets (33) and gearing members (32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754